V


    m 7a; "duJ^xks^to
                                                 1ST COURT OF APPEALS
                                                  - -HOUSTON., TEXAS _ _

        Ego odj J? l4i0s,,,Lu«i-             _     MOV 10,2015             .
                                                 CHRISTOPHER A. PRINE




                                        t^




                                   7
              OC^L

    m                        >5




                        6 :A- 5   (k.


                 1




                                                           QJU^da\K)^
    •
                                               n^
•




    |SA/i4oi(5 uiKa-Kajae-.^jo-fed LkxJIjOmc&aJl

     coiL'^Caaxe^ ....                ......




♦




    %. Ob. Crt&uJL.,




                         <55

#